Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 16, 18, 29, 30 and 35 are objected to because of the following informalities:  
Claims 1 and 30 recite “UWB” without providing the definition for the acronym.  Appropriate correction is required.
Claims 16, line 11 and claim 30, line 13 recite “the location” which should read “a location”. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Claim 18 recites “network data and/or a database mapping” but does not specifically indicate which conjunction (“AND” or “OR”) is intended.  Appropriate correction is required.
Claims 29 and 35 recite “the vicinity” which should read “a vicinity”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19-21, 29, 30, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20210312424), hereinafter LEE in view of YOHAN et al. ("An Indoor Positioning-Based Mobile Payment System Using Bluetooth Low Energy Technology"; IDS dated 04/29/2021); hereinafter YOHAN.
	Regarding Claim 16, LEE teaches
	A method of committing a transaction with a mobile device within a UWB network comprising a plurality of anchors, the UWB network covering a predetermined area having at least one trigger area, the method comprising ([Abstract] An ultra-wideband (UWB)-enabled payment acceptance system can include a UWB anchor and a terminal device. The UWB anchor identifies UWB-enabled devices within a vicinity; and in response to receiving an indication of an intent to perform a payment transaction from a particular UWB-enabled device, the UWB anchor establishes a secure communication channel with the particular UWB-enabled device. Para [0036] FIG. 4 illustrates a “flick-to-pay” in store payment application scenario. Currently, a consumer consents to purchase in store when at a POS terminal, for example, by confirming the amount on the POS terminal itself [i.e. trigger area] or by acknowledging the purchase on their mobile or wearables device(s) (e.g., by pressing a button on a wearable device to indicate consent). As provided in the illustrated scenario, because the UWB-enabled terminal is able to identify position and gestures, the consumer can perform consent by flicking across the screen of their device towards the UWB merchant anchor at the POS):
	waking up the mobile device upon entering the predetermined area (Para [0035] “The application can engage (314) the UWB module on the device 310 and detect (316) a desired nearby UWB-enabled device 320 in response to receiving a first trigger. The first trigger can be an action of pointing the first UWB-enabled device 310 in the direction of the second UWB-enabled device 320”),
	initiating communication between the mobile device and an anchor within the UWB network, including partial mutual authentication (Para [0031] After consumer consent (and successful authentication), the payment application 230 creates a new transaction payload, generating (260) the message/data response in the appropriate EMV data format (which may have been indicated as part of the transaction related information received in step 248). This data response is communicated to the terminal 215 via the secure communication channel 222 between the UWB chip 225 and the UWB anchor 220 in steps 262, 264, and 266. The terminal can then generate (268) the auth message in the appropriate EMV data format),
	committing the transaction, if the location of the mobile device is within the at least one trigger area (Para [0037] “In some cases, the consumer's UWB-enabled device 402 generates a transaction payload based on the transaction information received from the UWB-enabled POS terminal 404 and generates a transaction payload that includes the tokenized credentials. In step 4, the tokenized payment credentials received at the POS terminal 404 are passed from the Merchant 412 to Acquirer 414 to Network 416 for processing (e.g., according to conventional payment processing schemes). In step 5, the consumer's UWB-enabled device 402 can receive (418) confirmation of payment and a digital receipt 420. The digital receipt 420 may be direct or via some other communication channel (e.g., text message; email)”).
	LEE does not explicitly teach receiving initial network data at the mobile device, verifying that the UWB network is genuine based on the initial network data, generating a session key for secure communication between the mobile device and the UWB network, tracking the location of the mobile device within the predetermined area based on secure communication between the mobile device and one or more anchors within the UWB network using the session key.
	In the same field of endeavor YOHAN teaches
	receiving initial network data at the mobile device (page 7: "the App will automatically receive the advertising signals broadcast by the corresponding Bluetooth beacon tags within the payment-enabled area" and page 9: "wearable device collects a set of information broadcast from beacon tags"),
	verifying that the UWB network is genuine based on the initial network data (page 10: "By using the computed POS terminal secret, the TTP server searches its database to find the corresponding POS terminal identity MACp"),
	generating a session key for secure communication between the mobile device and the UWB network (page 11: "Then both the POS terminal and the customer's smartphone use Zero Knowledge Proof functions to individually construct partial secrets which, will be utilized to construct a full session key later. Then, these partial secrets will be exchanged between the customer's wearable device and the POS terminal. With the received partial secret information, both sides could successfully construct a full session key for the current payment transaction”),
	tracking the location of the mobile device within the predetermined area based on secure communication between the mobile device and one or more anchors within the UWB network using the session key (Page 8, “Notice that the user's smartphone (the payment App) monitors the signals of four beacon tags continuously and implicitly to determine the user position against the payment-enabled area. If the customer steps outside the payment-enabled area before he authorizes his payment transaction in the payment App, then the payment App will abort the current payment session”… “the session key is used in the secure payment session between the user's smartphone and the POS terminal; as the payment session is bound to the POS and only payment with the currently authenticated POS is allowed, the tracking of whether the user's device is in the correct area is based on the session key”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by LEE to incorporate the teachings of YOHAN such that the method of LEE includes receiving initial network data at the mobile device, verifying that the UWB network is genuine based on the initial network data, generating a session key for secure communication between the mobile device and the UWB network, tracking the location of the mobile device within the predetermined area based on secure communication between the mobile device and one or more anchors within the UWB network using the session key.  One would have been motivated to make such combination so that once the system has identified the customer is standing within the payment-enabled area, the payment system will invoke authentication process between POS and the customer’s smartphone (YOHAN, [Abstract]).
	Regarding Claim 19, the combination of LEE and YOHAN teaches all the limitations of claim 16 above,
	wherein the initial network data is broadcast by the anchors (LEE, Para [0026] “The UWB chip 225 can be configured to transmit pulses and upon receiving an indication of another UWB chip (e.g., such as at UWB anchor 220) within a vicinity perform ranging operations to determine distances between the UWB-enabled device (e.g., UWB-enabled payment device 210) and the other UWB chip (e.g., at UWB anchor 220)”).
	Regarding Claim 20, the combination of LEE and YOHAN teaches all the limitations of claim 16 above,
	wherein the communication is initiated using IEEE802.15.8 or a similar protocol (LEE, Para [0019] “Network interface 120 may include the interfaces and logic for communicating over various networks such as via short range wireless connectivity (e.g., near field communication (NFC)), via radio frequency protocols (e.g., Bluetooth, Wi-Fi using IEEE standards 802.11, cellular data protocols using GSM, CDMA, 3G, 4G, 5G etc., satellite), and via wired connections (e.g., ethernet). The particular types of communications available via network interface 120 depends on implementation”).
	Regarding Claim 21, the combination of LEE and YOHAN teaches all the limitations of claim 16 above,
	The method according to claim 16, further comprising assigning a random ID to the mobile device for identifying the mobile device during the secure communication with the one or more anchors within the UWB network (YOHAN, Page 11: Figure 4. The proposed protocol design for the session key construction phase. Step 1: Each party generates two random numbers [x1 and x2] based on the constructor g and two result values by applying the Zero knowledge Proof function. Then both parties exchange the newly generated Zero Knowledge Proof). Examiner notes that the values x1 and x2 are used to identify the user device.
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 29, the combination of LEE and YOHAN teaches all the limitations of claim 16 above,
	The method according to claim 16, wherein committing the transaction comprises emulating a contactless card transaction between the mobile device and an anchor located within or in the vicinity of the trigger area (Para [0014] Ultra-wideband-enabled devices and systems can enable contactless, frictionless transactions over longer distances than the current 4 cm available with NFC or RFID. Para [0037] “In some cases, the consumer's UWB-enabled device 402 generates a transaction payload based on the transaction information received from the UWB-enabled POS terminal 404 and generates a transaction payload that includes the tokenized credentials. In step 4, the tokenized payment credentials received at the POS terminal 404 are passed from the Merchant 412 to Acquirer 414 to Network 416 for processing (e.g., according to conventional payment processing schemes). In step 5, the consumer's UWB-enabled device 402 can receive (418) confirmation of payment and a digital receipt 420. The digital receipt 420 may be direct or via some other communication channel (e.g., text message; email)).
Regarding Claim 30,
Claim 30 is rejected for similar reasons as in claim 16.
Regarding Claim 32,
Claim 32 is rejected for similar reasons as in claim 19.
Regarding Claim 35,
Claim 35 is rejected for similar reasons as in claim 29.
 Claims 17, 18, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20210312424), hereinafter LEE in view of YOHAN et al. ("An Indoor Positioning-Based Mobile Payment System Using Bluetooth Low Energy Technology"; IDS dated 04/29/2021); hereinafter YOHAN in view of Jack et al. (US 20160302037), hereinafter Jack.
	Regarding Claim 17, the combination of LEE and YOHAN teaches all the limitations of claim 16 above,	
	The combination of LEE and YOHAN does not explicitly teach wherein verifying that the anchor is genuine comprises: determining a current location of the mobile device, determining an expected location of the network, and verifying that the current location of the mobile device matches the expected location of the network.
	In the same field of endeavor, Jack teaches
	The method according to claim 16, wherein verifying that the anchor is genuine comprises: determining a current location of the mobile device, determining an expected location of the network, and verifying that the current location of the mobile device matches the expected location of the network (Para [0033] “In one implementation, referring to FIG. 2, augmented beacon sponsors, … The provided information can be a definition of an augmented beacon that includes the geographic coordinates of the augmented beacon, a geo-fence associated with the augmented beacon, a unique identifier associated with the augmented beacon, digital content associated with the augmented beacon, and so on.  Para [0034] “In STEP 204, the location of a target device is received. The system establishes the exact or approximate location of the target device based on information derived from, e.g., a GPS sensor or a nearby Wi-Fi hub”. Para [0035] “If the target device is determined to be within the area defined by a particular augmented beacon, …”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of LEE and YOHAN to incorporate the teachings of Jack such that the method of the combination of LEE and YOHAN include wherein verifying that the anchor is genuine comprises: determining a current location of the mobile device, determining an expected location of the network, and verifying that the current location of the mobile device matches the expected location of the network.  One would have been motivated to make such combination so that the system establishes the exact or approximate location of the target device based on information derived from, e.g., a GPS sensor (Jack, Para [0033]).
	Regarding Claim 18, the combination of LEE, YOHAN, and Jack teaches all the limitations of claim 16 and claim 17 above,	
	wherein the expected location of the network is determined based on the initial network data and/or a database mapping at least a part of the initial network data to a location (Jack, Para [0033] “In one implementation, referring to FIG. 2, augmented beacon sponsors, administrators, or other users provide information to a cloud-based database that can be queried by target devices (STEP 202). The provided information can be a definition of an augmented beacon that includes the geographic coordinates of the augmented beacon, a geo-fence associated with the augmented beacon, a unique identifier associated with the augmented beacon, digital content associated with the augmented beacon, and so on”).
	The motivation/rationale to combine the references is similar to claim 17 above.
Regarding Claim 31,
Claim 31 is rejected for similar reasons as in claim 17.
Claims 22-24, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20210312424), hereinafter LEE in view of YOHAN et al. ("An Indoor Positioning-Based Mobile Payment System Using Bluetooth Low Energy Technology"; IDS dated 04/29/2021); hereinafter YOHAN in view of Al-Kadi et al. (EP 3410406); IDS dated 04/29/2021, hereinafter Al-Kadi.
	Regarding Claim 22, the combination of LEE and YOHAN teaches all the limitations of claim 16 above,	
	The combination of LEE and YOHAN does not explicitly teach wherein tracking the location of the mobile device comprises performing time of flight measurements for the communication between the mobile device and each of the one or more anchors.
	In the same field of endeavor, Al-Kadi teaches
	The method according to claim 16, wherein tracking the location of the mobile device comprises performing time of flight measurements for the communication between the mobile device and each of the one or more anchors (Para [0024] “Fig. 5 shows an illustrative embodiment of a distance measurement 500. The distance measurement 500 of this example may be executed by the reader 300. Specifically, the distance measurement 500 may be executed by the UWB communication and tracking unit 302. The distance measurement 500 may form part of a tracking process performed by said reader 300. The distance measurement 500 employs the so-called time-of-flight technique used in RF ranging systems, which enables determining the distance between two objects or markers on objects”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of LEE and YOHAN to incorporate the teachings of Al-Kadi such that the method of the combination of LEE and YOHAN include wherein tracking the location of the mobile device comprises performing time of flight measurements for the communication between the mobile device and each of the one or more anchors.  One would have been motivated to make such combination so that the distance measurement employs the so-called time-of-flight technique used in RF ranging systems, which enables determining the distance between two objects or markers on objects (Al-Kadi, Para [0024]).
	Regarding Claim 23, the combination of LEE, YOHAN, and Al-Kadi teaches all the limitations of claim 16 and claim 22 above,	
	wherein each of the one or more anchors sends a message to the mobile device and measures the time until a corresponding response is received from the mobile device (Al-Kadi, Para [0024] “According to this technique, a transceiver's transmitter sends out a waveform (commonly a chirp or a pulse), which is either reflected by an object or retransmitted by a second transceiver. Based on the amount of time it takes retransmission to reach the originating transceiver's receiver, the distance between the objects can be calculated. For an RF ranging system based on two transceivers, this principle is sketched in Fig. 5”.).
	The motivation/rationale to combine the references is similar to claim 22 above.
	Regarding Claim 24, the combination of LEE, YOHAN, and Al-Kadi teaches all the limitations of claim 16 and claim 22 above,
	wherein the communication for performing the time of flight measurements utilizes UWB (Al-Kadi, Para [0024] “In accordance with the present disclosure, UWB communication and tracking unit 302 comprises transmitter 502 and receiver 504. Furthermore, receiver 506 and transmitter 508 are included in a UWB radio unit 104 that is being tracked. UWB provides sufficient tracking accuracy, so it particularly suitable for use in transaction-related systems (e.g., AFC systems). In addition to measuring the distance, the reader 300 may determine the so-called angle of arrival of the UWB radio unit 104. In that case, the same signal may be received twice and the difference between the arrivals of the signal indicates the position of the UWB radio unit 104 with respect to the reader 300. Thereby, the device's location can be determined within a 360-degree radius around the reader”).
	The motivation/rationale to combine the references is similar to claim 22 above.
Regarding Claim 33,
Claim 33 is rejected for similar reasons as in claim 22.
 Claims 25-28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20210312424), hereinafter LEE in view of YOHAN et al. ("An Indoor Positioning-Based Mobile Payment System Using Bluetooth Low Energy Technology"; IDS dated 04/29/2021); hereinafter YOHAN in view of Ledvina et al. (US 20200062217), hereinafter Ledvina in view of Avetisov et al. (US 20210258308), hereinafter Avetisov. 
	Regarding Claim 25, the combination of LEE and YOHAN teaches all the limitations of claim 16 above,	
	The combination of LEE and YOHAN does not explicitly teach wherein generating a session key comprises: generating an ephemeral device key at the mobile device while utilizing a static device key and its certificate for authentication, the ephemeral device key comprising an ephemeral device private key and an ephemeral device public key, generating an ephemeral anchor key at the anchor while utilizing a static anchor key and its certificate for authentication, the ephemeral anchor key comprising an ephemeral anchor private key and an ephemeral anchor public key, sharing the ephemeral device public key with the anchor, generating the session key at the mobile device based on the ephemeral anchor public key and the static device key, and generating the session key at the anchor based on the ephemeral device public key and the static anchor key .
	In the same field of endeavor, Ledvina teaches
	The method according to claim 16, wherein generating a session key comprises: generating an ephemeral device key at the mobile device while utilizing a static device key and its certificate for authentication, the ephemeral device key comprising an ephemeral device private key and an ephemeral device public key (Para [0062] In other embodiments, one or more new keys (e.g., shared secret) for this security handshake can be exchanged after every interaction session, e.g., after the vehicle is unlocked. Then, for the next interaction session (i.e., next time the user uses the vehicle), one device can send data to the other device as part of a challenge, and the other device can encrypt it or perform a transformation to obtain a response that is compared to an expected value. Para [0068] The ranging setup handshake can derive a new set of sessions keys for UWB ranging. The keys can be updated periodically, e.g., for each session or every Nth session. In some embodiments, the session keys can be derived from a common shared secret that was used in a challenge-response for the security handshake, where the derivation uses default or negotiated procedures. Para [0092] “For each device in a paring link, the IO capability determines their ability to create encryption shared secret keys. Public key cryptography can be used”.),
	generating an ephemeral anchor key at the anchor while utilizing a static anchor key and its certificate for authentication, the ephemeral anchor key comprising an ephemeral anchor private key and an ephemeral anchor public key (Para [0087] “In phase 3, each device may distribute to the other device one or more keys for future communication. Example keys include: (a) a Long Term Key (LTK) used to generate the session key for an encrypted connection, (b) a Connection Signature Resolving Key (CSRK) used to sign data and verify signatures, and (c) an Identity Resolving Key (IRK) used to generate a private address. In Bluetooth® 4.2 devices, the LTK is exchanged/generated using Elliptic Curve Diffie Hellman (ECDH) public key cryptography”),
	sharing the ephemeral device public key with the anchor (Para [0087] “In phase 3, each device may distribute to the other device one or more keys for future communication”),   
	generating the session key at the mobile device based on the ephemeral anchor public key and the static device key (Para [0122] “A set of ranging session status changed subevent can be generated to indicate the start, progress, and completion of a UWB-related action. … Example of this set of subevents include: ranging session key refresh subevent (e.g., if initiator requires refresh of all security keys)”.), and
	generating the session key at the anchor based on the ephemeral device public key and the static anchor key (Para [0122] “Example of this set of subevents include: ranging session key refresh subevent (e.g., if initiator requires refresh of all security keys)”. Para [0131] “Initiator 700 can provide security parameters for the subsequent ranging session to responder 750, which can provide security key response 720. Once the security keys are refreshed successfully, initiator 700 can start a new UWB ranging session using a ranging start request message 725 followed by a start subevent 730”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of LEE and YOHAN to incorporate the teachings of Ledvina such that the method of the combination of LEE and YOHAN include wherein generating a session key comprises: generating an ephemeral device key at the mobile device while utilizing a static device key and its certificate for authentication, the ephemeral device key comprising an ephemeral device private key and an ephemeral device public key, generating an ephemeral anchor key at the anchor while utilizing a static anchor key and its certificate for authentication, the ephemeral anchor key comprising an ephemeral anchor private key and an ephemeral anchor public key, sharing the ephemeral device public key with the anchor, generating the session key at the mobile device based on the ephemeral anchor public key and the static device key, and generating the session key at the anchor based on the ephemeral device public key and the static anchor key.  One would have been motivated to make such combination so that each device may distribute to the other device one or more keys for future communication (Ledvina, Para [0087]).
	The combination of LEE, YOHAN, and Ledvina does not explicitly teach sharing the ephemeral anchor public key and the static anchor key with the mobile device.
	In the same field of endeavor, Avetisov teaches
	sharing the ephemeral anchor public key and the static anchor key with the mobile device (Para [0092] “In the registration state, the authentication application 120 may be configured to execute a key exchange process with the TEE 103 to initialize a session. For example, the authentication application 120 may provide an identifier to the TEE 103, and the TEE may return a shared key by which the authentication application 120 and TEE 103 can securely exchange data over a channel for the duration of the session. … In some embodiments, the identifier may be a public key of a key pair, and the TEE 103 may return a shared key to the authentication application 120, encrypted with the identifier (public key), and the authentication application may decrypt the shared key with the corresponding private key of the key pair to determine the shared key value”). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of LEE, YOHAN, and Ledvina to incorporate the teachings of Avetisov such that the method of the combination of LEE, YOHAN, and Ledvina include sharing the ephemeral anchor public key and the static anchor key with the mobile device.  One would have been motivated to make such combination in order to provide an identifier to the TEE 103, and the TEE may return a shared key by which the authentication application 120 and TEE 103 can securely exchange data over a channel for the duration of the session (Avetisov, Para [0092]).
	Regarding Claim 26, the combination of LEE, YOHAN, Ledvina, and Avetisov teaches all the limitations of claim 16 and claim 25 above,	
	The method according to claim 25, further comprising sharing the static device key with the anchor (Ledvina, Para [0087] “In phase 3, each device may distribute to the other device one or more keys for future communication. Example keys include: (a) a Long Term Key (LTK) used to generate the session key for an encrypted connection, (b) a Connection Signature Resolving Key (CSRK) used to sign data and verify signatures, and (c) an Identity Resolving Key (IRK) used to generate a private address).
	The motivation/rationale to combine the references is similar to claim 25 above.
	Regarding Claim 27, the combination of LEE, YOHAN, Ledvina, and Avetisov teaches all the limitations of claim 16 and claim 25 above,
	wherein the static device key is shared with other mobile devices and stored within a secure execution environment of the mobile device (Ledvina, Para [0058] “Mobile device 300 and vehicle 350 can each have a hardware secure element that can store a key. The keys in the secure element can be used in a challenge response for an extra level of authentication. In various embodiments, the keys can be hardware keys added by a manufacturer or obtained in a provisioning process”.).
	The motivation/rationale to combine the references is similar to claim 25 above.
	Regarding Claim 28, the combination of LEE, YOHAN, Ledvina, and Avetisov teaches all the limitations of claim 16 and claim 25 above,
	wherein a public key and its certificate corresponding to the static anchor key are received at the mobile device during the step of initiating communication between the mobile device and the anchor, or they are retrieved from a database (Ledvina, Para [0148] “A control unit (e.g., ECU in FIG. 3) of the access control system can operate on the challenge using an encryption key to provide a response. The encryption key can be derived or be a shared secret established during a pairing of the mobile device with the access control system. … As another example for authentication, a digital signature of a control unit of the access control system can be received using the first wireless protocol. The digital signature can be confirmed using a public key of the control unit, thereby authenticating the control unit of the access control system”).
	The motivation/rationale to combine the references is similar to claim 25 above.
Regarding Claim 34,
Claim 34 is rejected for similar reasons as in claim 25.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CHU et al. (US 20160234176); and Lemsitzer et al. (US 20210360395).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/TRONG H NGUYEN/Primary Examiner, Art Unit 2436